DETAILED ACTION
In summary the applicant is required to elect
One group from Group I-II
One Specie from Species A-D
If Specie B is elected the elect one Specie from Species E-F
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to an original sheet dividing method for cutting an original sheet.
Group II, claim(s) 9, drawn to an original sheet dividing apparatus for cutting a running original sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of claim 1,this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Akio et al., JP 200714993 (hereafter Akio) and Hiroko et al., JP 201118637 (hereafter Hiroko). 
Akio teaches a method and apparatus to cut an electrode body with laser wherein the electrode body has an active material layer. Akio teaches,
“An original sheet dividing method for cutting an original sheet having an active material layer applied to at least one surface of a long metal foil, with a laser beam in a longitudinal direction” (Page 2, paragraph 3 of the attached machine translation teaches “In this technique, a raw material of an electrode body including a metal foil and an active material layer formed on the surface of the metal foil is cut using a laser.”  Fig. 1 teaches the laser beam is longitudinal.)
“the original sheet dividing method comprising: continuously moving the original sheet while applying the laser beam to the original sheet to melt the original sheet at an irradiation point;” (The claimed “to melt” is interpreted as to separate the original sheet. Fig. 1 and Page 4, paragraph 2 teach “the laser processing apparatus 10 irradiates the cutting line C with the laser L condensed by the condensing lens 28 while feeding the raw material of the electrode body 100 at the feeding speed v by the workpiece feeding apparatus 30. The raw material of the electrode body 100 is cut into two parts by the irradiated laser L, and then taken up by the take-up units 34 and 36.”)
“and …….separating the divided original sheets adjacent to each other at the irradiation point.” (Fig. 1 and Page 3, paragraph 7 teach “The fed raw material 

    PNG
    media_image1.png
    651
    720
    media_image1.png
    Greyscale

Fig. 1 of Akio
However, Akio does not teach a method where the cut pieces move upward or downward relative to each other. Hiroko teaches a technique to cut electrode raw fabric with a laser beam. Hiroko teaches,
“ causing a moving direction of one divided original sheet to be upward or downward relative to a moving direction of another divided original sheet at a downstream side of the irradiation point;” (Fig. 5 and Page 6, paragraph 9 teach after cutting, one part of the divided electrode fabric 10 is moved upwards and held by winding roll 64a and the other part is moved downwards to and held by winding roll 64b. The rolling happens downstream of cutting unit 65.)
“and vertically separating the divided original sheets” (Fig. 5)

    PNG
    media_image2.png
    449
    663
    media_image2.png
    Greyscale

Fig. 5 of Hiroko
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the rolling of cut sheets by winding rollers 36, 34 as taught by Akio to place the winding rollers in a vertical displacement as taught by Hiroko. One of ordinary skill in the art would have been motivated to do so in order to reduce fallen powder from the sheet as taught by Hiroko in page 7, paragraph 3.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A: drawn to first embodiment of the dividing apparatus and mechanism in Fig. 1, and Fig.  2
Species B: drawn to second embodiment of the dividing apparatus and mechanism in Fig. 3, 4, 9, and 10 
Species C: drawn to third embodiment of the dividing apparatus and mechanism in Fig. 5 and Fig. 6 
Species D: drawn to fourth embodiment of the dividing apparatus and mechanism in Fig. 7 and Fig. 8 

Species E: drawn to a dividing apparatus and mechanism with fixed laser beam in Fig. 3 and Fig. 4 
Species F: drawn to a dividing apparatus and mechanism with movable laser beam in Fig. 9 and Fig. 10 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1 and 9. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761